                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


 SHIEN-LIN SABER, an individual,
                                                       MEMORANDUM DECISION AND
                        Plaintiff,                             ORDER
 v.
                                                           Case No. 2:19-cv-00760-DAK
 SENTIENT LASERS, LLC, a Colorado
 limited liability company,                                    Judge Dale A. Kimball

                        Defendant.


       This matter is before the court on Defendant Sentient Lasers, LLC’s Motion to Dismiss

Count II of Plaintiff Shien-Lin Saber’s complaint for failure to state a claim pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. The court held a hearing on the motion on

March 9, 2020. At the hearing, Defendant was represented by Darrell J. Graham and

Christopher S. Hill, and Plaintiff was represented by Paul K. Silverberg. The court took the

matter under advisement. The court considered carefully the memoranda and other materials

submitted by the parties, as well as the law and facts relating to the motion. Now being fully

advised, the court issues the following Memorandum Decision and Order.

                                        BACKGROUND

       Plaintiff Shien-Lin Saber (“Saber”) is an individual residing in the State of California.

Defendant Sentient Lasers, LLC (“Sentient”) is a Colorado company that refurbishes and resells

aesthetic lasers and which has its principal office located in the State of Utah. In July 2018,

Sentient offered to sell Saber a Sciton laser with certain components, including a profractional

component (the “First Laser”), for a price of $149,995.00. The parties agreed to the sale of the

First Laser and Saber made a $15,000 payment. Subsequently, however, Sentient informed
Saber that the First laser lacked a profractional component. Consequently, Saber requested that

Sentient refund her the initial $15,000 payment. In response, Sentient offered Saber a second

laser that included a microlaser peel and profractional component along with other accessories

(the “Second Laser”). Instead of continuing to request a refund, Saber agreed to purchase the

Second Laser. Accordingly, the parties entered into an agreement in September 2018 (the

“Contract”) for Saber to purchase the Second Laser for $151,450.00. Thereafter, Saber made

payment in full.

       For the Second Laser to function, it required certain application tips—Halo and Diva

tips—and accessories that would deteriorate quickly and require replacement frequently. Prior to

accepting Sentient’s offer to purchase the Second Laser, the parties had a sales call wherein

Sentient showed Saber two bags of such application tips that supposedly came with the Second

Laser. Sentient told Saber that she could order additional application tips from Sentient as the

need arose. Yet, when Saber received the Second Laser, she realized that Sentient had failed to

ship several components, including the Halo and Diva tips and the profractional component

(collectively, the “Components”). As such, Saber went to purchase Halo tips from the

manufacturer, but the manufacturer explained that she could not purchase them directly due to

the Second Laser being a resale. To date, Saber still does not possess all of the Components that

she purchased with the Second Laser.

       As a result of the foregoing experience, Saber initiated the instant suit in this court on

October 16, 2019 and asserted three claims for relief: (1) rescission; (2) violation of the Utah

Unfair Practices Act (“UUPA”) (Utah Code Ann. §§ 13-5-1 to -18); and (3) breach of contract.




                                                 2
                                         DISCUSSION

       Sentient now moves to dismiss Saber’s UUPA claim for failure to state a claim. As

stated above, the court held a hearing on Sentient’s motion on March 9, 2020. At the end of the

hearing, the court directed the parties to submit supplemental briefing regarding how Garrard v.

Gateway Fin. Servs., Inc., 2009 UT 22, 207 P.3d 1227—a case that neither party raised or

discussed in their briefing—might affect Saber’s UUPA claim. Following this direction, on

March 13, 2020, Saber filed a notice of voluntary dismissal wherein she voluntarily dismissed

her UUPA claim. Importantly, however, Saber moved to voluntarily dismiss her UUPA claim

without prejudice. Nevertheless, the court concludes that Saber’s UUPA claim must be

dismissed with prejudice for the reasons set forth below.

       First, the UUPA “makes unlawful only ‘[u]nfair methods of competition in commerce.’”

Garrard, 2009 UT 22, ¶ 9, 207 P.3d 1227, 1230 (quoting Utah Code Ann. § 13-5-2.5(1)).

However, “there is no indication that the Utah Legislature intended [the UUPA] to reach any

practices beyond anticompetitive behavior.” Id. Indeed, the UUPA “contains no language

prohibiting unfair or deceptive practices in commerce.” Id. ¶ 12. Therefore, the UUPA “applies

only to claims of unfair competition brought by commercial competitors”; it “does not apply to

consumers.” Snap Advances LLC v. SHG of Illinois, LLC, No. 2:18-CV-00016-BSJ, 2019 WL

7505555, at *2 (D. Utah Feb. 12, 2019) (unpublished) (granting motion to dismiss because

counterclaimant alleged that it was merely a consumer, not a competitor); see also Icon Health &

Fitness, Inc. v. Consumer Affairs.com, No. 1:16-CV-00168-DBP, 2017 WL 2728413, at *5 (D.

Utah June 23, 2017) (unpublished) (noting that Garrard establishes that the UUPA only allows

claims by competitors and does not apply to consumers); House of Flavors, Inc. v. TFG-

Michigan, L.P., 674 F. Supp. 2d 306, 315 (D. Me. 2009) (dismissing UUPA claim because the



                                                3
UUPA only allows claims by competitors, not consumers); Garrard, 2009 UT 22, ¶ 13, 207 P.3d

1227, 1230 (“[W]e make no judgment on the wisdom of a legislative expansion of the Unfair

Practices Act to protect consumers as well as commercial competitors.”). Therefore, because

Saber is a consumer, not a competitor, her claim under the UUPA fails as a matter of law.

       Second, the UUPA only governs intrastate commerce in Utah; it does not govern

commerce outside of Utah or among different states. See Utah Code Ann. § 13-5-8 (“Definition

of ‘commerce’ as used in this bill shall be construed to mean intrastate commerce in the state of

Utah.”); see also Snap Advances, 2019 WL 7505555, at *2 (dismissing counterclaimant’s UUPA

claim because the alleged misconduct did not occur “solely within Utah”). Here, the parties

entered into an agreement that resulted in “commerce” that crossed state lines—that is, Saber, a

resident of California, purchased the Second Laser from Sentient in Utah, and Sentient shipped

that laser to California. Thus, for this independent reason, Saber’s UUPA claim also fails.

                                        CONCLUSION

       Based on the foregoing reasoning, Sentient’s Motion to Dismiss Count II is hereby

GRANTED, and Saber’s UUPA claim is dismissed with prejudice.

       Dated this 16th day of March, 2020.

                                             BY THE COURT:


                                             ____________________________________
                                             DALE A. KIMBALL
                                             United States District Judge




                                                4
